[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
The Statewide Grievance Committee has brought the instant presentment against Attorney Duane Totten alleging that he violated Rules 8.4(3), 1.8(a)(3), and 1.15. While the Committee has argued that he violated these rule in numerous ways, it has failed to meet its burden of proof of clear and convincing evidence except in its allegation that Mr. Totten engaged in business dealings with his clients in violation of Rules 1.8(a) and thus Rule 8.4(1). Unfortunately, Mr. Totten failed to recognize the inherent conflict between his role of attorney and business partner with his former client and friend Elfriede Skorupski. A reversal of fortunes for her clearly led to the complaint in this case. The evidence is abundantly clear that he violated the prohibited transactions rules with her.1
The Committee has also alleged further violations by Mr. Totten in his role as Conservator of a certain estate including his failure to repay certain monies to the estate. As a result of probate approval of a final account, this court finds that the Committee has failed to meet its burden of proof as this court cannot, without more, simply adopt the argument of counsel which asks this court to speculate on whether the estate is owed money. Yet what does seem clear is that Mr. Totten was again mixing his roles.
As a result of the violations, this court does impose a suspension of nine months. Mr Totten is also required to satisfactorily complete a Bar approved course in legal ethics prior to returning to practice.
Berger, Jr.